— Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered December 24, 2012. The order, upon reargument, denied the motion of defendant Ferguson Electric Service Company, Inc., for summary judgment dismissing the cause of action for breach of contract.
*1378It is hereby ordered that the order insofar as appealed from is unanimously reversed on the law without costs, the motion of defendant Ferguson Electric Service Company, Inc. with respect to the breach of contract cause of action is granted and the first amended complaint is dismissed in its entirety against that defendant.
Same memorandum as in Niagara Foods, Inc. v Ferguson Elec. Serv. Co., Inc. (Ill AD3d 1374 [2013]). Present — Scudder, EJ., Centra, Garni, Lindley and Sconiers, JJ.